 Case: 3:20-cv-00173-TMR-SLO Doc #: 9 Filed: 07/13/20 Page: 1 of 1 PAGEID #: 44




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JETARRE WASHINGTON,                      : Case No. 3:20-cv-173
                                         :
       Plaintiff,                        : District Judge Thomas M. Rose
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
MIAMI COUNTY, et al.,                    :
                                         :
       Defendants.                       :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendants filed a Partial Motion to Dismiss on July

10, 2020. (Doc. #8). You should receive a copy of the Motion directly from Defendants.

      Your response must be filed with the Court not later than August 3, 2020. If you

fail to file a response timely, Defendants’ Motion to Dismiss may be granted and your

case dismissed.

July 13, 2020                                 s/Sharon L. Ovingon
                                              Sharon L. Ovington
                                              United States Magistrate Judge
